IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,973-02


                         EX PARTE JULIO DOMINGUEZ, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-396-W012164-1338175-B IN THE 396TH DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to prohibited substance in a correctional facility and was sentenced

to fifteen years’ imprisonment. Applicant did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant alleges that his sentence in this case is illegal. Specifically, he alleges that the

punishment range in this case was improperly enhanced under TEX . PENAL CODE § 12.42(d).

Applicant has alleged facts that, if true, might entitle him to relief. Samaripas v. State, 454 S.W.3d

1 (Tex. Crim. App. 2014). Accordingly, the record should be developed. The trial court is the

appropriate forum for findings of fact. In developing the record, the trial court may use any means
set out in TEX . CODE CRIM . PROC. art. 11.07 § 3(d).

        It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law regarding whether the

enhancement was improper under Samaripas. The trial court shall also make findings of fact and

conclusions of law regarding whether Applicant had any other prior felony convictions that could

have been used by the State for enhancement purposes in this case. See Ex parte Parrott, 396

S.W.3d 531 (Tex. Crim. App. 2013). The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: August 24, 2022
Do not publish